Fat, /., concurring: The concept of a “willing seller,” about to die, bargaining with a “willing buyer,” supposedly having full knowledge of the insured’s impending demise is difficult to comprehend. Thus, the use of the fair market value approach in this case has, to say the least, an unreal quality. I can conceive of situations where such an approach could present serious problems in future decisions. Roger and his wife died simultaneously. She possessed all the incidents of ownership in the policy. Consequently at the moment of her death she had the absolute power of disposition over $102,389.40. This, without more, requires the inclusion of that amount in her gross estate under section 2033. The fact that, as a practical matter, she was unable at that moment to exercise that power is immaterial. Commissioner v. Noel Estate, 380 U.S. 678 (1965). TaNNENWAld, /., agrees with this concurring opinion.